UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.
                                                        17-CR-162
                                                        DECISION & ORDER
 RICO FREEMAN,

                   Defendant.



       On May 3, the defendant, Rico Freeman, pleaded guilty to count one of the

indictment, charging a violation of 21 U.S.C. § 846. Docket Item 81. While preparing

for Freeman’s sentencing scheduled for September 13, 2018, the Court discovered an

error in the plea agreement and plea colloquy regarding the mandatory minimum term

of supervised release. Docket Item 132. For that reason, and because Freeman was

not happy with his assigned attorney, the Court appointed new counsel to represent him

in reviewing the correct penalties and guidelines calculations and in considering

whether to move to withdraw the plea. Docket Item 137. On February 18, 2019,

Freeman moved to withdraw his plea. Docket Item 174. The government responded on

April 9, 2019, Docket Item 183, and this Court heard oral argument on May 3, 2019,

Docket Item 185.

       For the reasons stated below, this Court denies Freeman’s motion to withdraw

his guilty plea.
                                     BACKGROUND


       Freeman signed his plea agreement on May 3, 2018. Docket Item 80. The first

paragraph of that agreement provided that the “minimum and maximum penalt[y]”

Freeman faced included “a term of supervised release of at least 5 years and up to life.”

Id. The defendant’s plea colloquy proceeded as though that five-year mandatory

minimum term of supervised release was accurate.

       The Court: . . . [B]ecause supervised release of at least five years is mandatory in
       your case, and because imprisonment is mandatory, as well, you will be subject to
       supervised release for at least five years after your release from prison; do you
       understand that?

       The Defendant: Yes.

       ...


       The Court: And do you understand that supervised release of at least five years is
       required after your release from prison?

       The Defendant: Yes.

Docket Item 181 at 18, 21. Based on the plea colloquy, the Court found that Freeman’s

guilty plea was “knowingly, voluntarily and intelligently made, with a full understanding

of the nature of the charge, the consequences of the plea, and the defendant’s

constitutional rights.” Id. at 44.

       But there was a mistake: the actual mandatory minimum term of supervised

release is ten years, not five. See 21 U.S.C. §§ 841(b)(1)(A). Because Freeman has a

prior conviction for a serious drug felony and pleaded guilty to a conspiracy to distribute

five kilograms or more of cocaine and 280 grams or more of cocaine base, the court

must “impose a term of supervised release of at least 10 years in addition to [the] term



                                             2
of imprisonment.” Id. (emphasis added). So counsel for both parties and the Court

were mistaken during the plea colloquy.

      After this Court adjourned sentencing but before Freeman filed his motion to

withdraw his guilty plea, Congress passed the First Step Act of 2018. That change in

the law reduced the mandatory minimum term of imprisonment that Freeman faces from

twenty years to fifteen. See First Step Act of 2018, Pub L. No. 115-391, 132 Stat. 5194

(2018). The mandatory minimum term of supervised release that he faces remains the

same, however: ten years.

      As a result of the First Step Act and the mistake in the plea agreement, Freeman

faces the same period of mandatory imprisonment and supervised release that he

understood he faced at the time of his plea. He now faces a mandatory term of at least

fifteen years’ imprisonment and ten years’ supervised release; at the time of his plea, he

understood that the faced a mandatory term of at least twenty years’ imprisonment and

five years’ supervised release. By coincidence, both equal a total term of twenty-five

years of combined imprisonment and supervised release.


                                      DISCUSSION


      Rule 11 of the Federal Rules of Criminal Procedure governs pleas. Rule 11(d)

provides that a defendant may withdraw a plea of guilty “after the court accepts the

plea, but before it imposes sentence if: . . . the defendant can show a fair and just

reason for requesting the withdrawal.” (emphasis added). “Fair and just reasons for

withdrawal include inadequate Rule 11 plea colloquies.” United States v. Ortega-

Ascanio, 376 F.3d 879, 883 (9th Cir. 2004). Rule 11(b) requires that when taking a

guilty plea, the Court inform the defendant and ensure that the defendant understands

                                            3
“any maximum possible penalty, including imprisonment, fine, and term of supervised

release” and “any mandatory minimum penalty,” among other things. Finally, Rule

11(h) creates a safety valve for harmless error: “[a] variance from the requirements of

this rule is harmless error if it does not affect substantial rights.”

       The defendant bears the burden of showing a fair and just reason for withdrawal.

United States v. Maher, 108 F.3d 1513, 1529 (2d Cir. 1997). “To determine whether the

defendant has proffered a ‘fair and just reason’ to justify withdrawal, a district court

should consider, inter alia: (1) the amount of time that has elapsed between the plea

and the motion; (2) whether the defendant has asserted a claim of legal innocence; and

(3) whether the government would be prejudiced by a withdrawal of the plea.” United

States v. Doe, 537 F.3d 204, 210 (2d Cir. 2008). And the court should consider those

criteria carefully since the public has a “strong interest in the finality of guilty pleas” and

easily allowing their withdrawal will undermine an important event in the administration

of justice. United States v. Sweeney, 878 F.2d 68, 70 (2d Cir. 1989).

       Freeman offers three reasons for his request to withdraw his guilty plea. First, he

argues that he is legally innocent of the crime to which he pleaded guilty. Docket Item

174 at 8. Second, he argues that his plea was coerced, not voluntary, and therefore

invalid. Id. at 12. Finally, he argues that the error in the plea agreement and plea

colloquy made his guilty plea not knowing and voluntary. Id. at 4. None of these are

persuasive.




                                                4
I.    INNOCENCE

      Freeman argues that he is legally innocent of the charge to which he pleaded

guilty because the quantities of drugs specified was incorrect. Id. at 9. He maintains

that the quantities should have been lower and that the factual basis for the quantities

with which he was charged—and to which he pleaded—relied on his codefendant’s

vague statement and anticipated trial testimony. Id. at 11-12. In response, the

government notes that at his plea colloquy Freeman admitted under oath all the

underlying conduct that he now challenges. Docket Item 183 at 12.

      The government is correct: Freeman’s sworn statements at his plea colloquy

belie his current claim. During that proceeding, the prosecutor detailed the relevant

conduct that the government would prove at trial to support count one, including that the

amounts of drugs was “[a]pproximately 12 kilograms of cocaine and approximately 280

grams of cocaine base.” Docket Item 181 at 24. Freeman agreed.

      MS. TOKASH: . . . Beginning in or before May 2016 and continuing to in or about
      June 2007, the exact dates unknown, in the Western District of New York and
      elsewhere, the defendant, Rico L. Freeman, did knowingly, willfully and unlawfully
      combine, conspire and agree with others known and unknown to possess with
      intent to distribute and to distribute 5 kilograms or more of a mixture or substance
      containing cocaine and 280 grams or more of a mixture or substance containing
      cocaine base, both Schedule II controlled substances.

      Intercepted wire communications established that the defendant and his co-
      conspirators were involved in a high-traffic and extremely profitable cocaine and
      cocaine base distribution network in the Western District of New York.

      The defendant obtained quantities of cocaine, usually in 9-ounce amounts each
      week, from a local source of supply during the course of this conspiracy.

      ...




                                            5
Approximately 12 kilograms of cocaine and approximately 280 grams of cocaine
base are the amounts involved in the defendant's relevant conduct encompassed
in Count 1 of the indictment, which could be readily proven by the government
against the defendant.

...


THE COURT: So, Mr. Freeman, did you hear and understand everything that Ms.
Tokash just said?

THE DEFENDANT: Yes, sir.

THE COURT: Is everything that she said about you and your conduct and your
intent true and correct?

THE DEFENDANT: Yes, sir.

THE COURT: Ms. Tokash, how would the government prove those facts if this
case were to go to trial?

MS. TOKASH: . . . Based on the totality of these witnesses' testimony, the
government will prove that the defendant conspired to possess and possessed
with intent to distribute and distributed 5 kilograms or more of cocaine and 280
grams or more of cocaine base.

...


THE COURT: Okay. So, Mr. Freeman, did you hear and understand everything
Ms. Tokash just said now?

THE DEFENDANT: Yes, sir.

THE COURT: Do you disagree with anything she just said?

THE DEFENDANT: No, sir.

THE COURT: Are you pleading guilty because you did the things that the plea
agreement says you did and that are charged in the indictment?

THE DEFENDANT: Yes, sir.

...




                                    6
         THE COURT: And were at least 5 kilograms of cocaine reasonably foreseeable
         to you as being within the scope of the agreement?

         THE DEFENDANT: Yes, sir.

         THE COURT: Were at least 280 grams of cocaine base reasonably foreseeable
         to you as being within the scope of the agreement?

         THE DEFENDANT: Yes, sir.


Id. at 22-30.

         What is more, the Court ensured that Freeman understood that he had the right

to have a jury determine the amount of drugs at issue and that he knowingly waived that

right:

         THE COURT: . . . Mr. Freeman, you're agreeing to plead guilty to the charge
         against you, that is Count 1 of the indictment, and that alleges that you violated 21,
         United States Code, Section 846, conspiracy to distribute 5 kilograms or more of
         cocaine and 280 grams or more of cocaine base which is a felony.

         The elements of the crime, that means what the government would be required to
         prove beyond a reasonable doubt if this case went to trial, are:

         Number 1. That there was an agreement between two or more persons to commit
         a controlled substance felony offense.

         Number 2. That you knew of the existence of the agreement.

         Number 3. That you intended to participate in the unlawful agreement; and

         Number 4. That at least 5 kilograms of cocaine or at least 280 grams of cocaine
         base were reasonably foreseeable to you as being within the scope of the
         agreement. Do you understand the nature of that charge?

         THE DEFENDANT: Yes.

         THE COURT: Do you understand the elements of the charge that I just went over?

         THE DEFENDANT: Yes.

         THE COURT: Have you discussed the charge and its elements with your lawyer?



                                               7
      THE DEFENDANT: Yes, sir.

      THE COURT: Do you have any questions about the charge or about its elements?

      THE DEFENDANT: No, sir.

      THE COURT: Do you belive[sic] that if this case went to trial, the government
      would be able to prove beyond a reasonable doubt each of the elements of the
      crime to which you'd like to plead guilty?

      THE DEFENDANT: Yes, sir.

      THE COURT: Do you understand, Mr. Freeman, that if this case went to trial, the
      government would be required to prove to the trier of fact beyond a reasonable
      doubt that the quantity of drugs exceeded 5 kilograms of cocaine or 280 grams of
      cocaine base? In other words, you have the right to have a jury determine the total
      amount of the drugs charged; do you understand that?

      THE DEFENDANT: Yes.

      THE COURT: Do you waive your right to have a jury determine the amount of
      drugs charged in Count 1 of the indictment?

      THE DEFENDANT: Yes.

See Docket Item 181 at 14-16. So there is little doubt that Freeman understood and

agreed under oath that he was admitting his involvement in a conspiracy to distribute at

leave five kilograms of cocaine and at least 280 grams of cocaine base.

      The Court was and is entitled to accept Freeman’s sworn answers to the detailed

questions posed at the plea colloquy. In fact, sworn responses like these “carry a

strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). Freeman’s

“unequivocal admissions under oath” at the plea colloquy “contradict his unsupported

assertions” now. United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997). And there

is no reason to accept what he asserts now over what he swore to earlier.




                                           8
II.    COERCION

       Freeman also argues that he was coerced into pleading guilty because the

government had indicted the mother of his child and he believed that if he pleaded

guilty, she would receive some leniency. Docket Item 174 at 13. But even if what

Freeman asserts amounted to coercion, his sworn statements at the plea colloquy again

belie his claim.

       The Court carefully inquired at the plea colloquy whether Freeman was subject to

the very sort of coercion he now claims to have suffered.

       THE COURT: Other than what's contained in this written plea agreement, has
       anyone promised you -- has anyone made any promises, representations or
       guarantees of any kind to you in an effort to get you to plead guilty in this case?

       THE DEFENDANT: No, sir.

       THE COURT: Other than what's contained in the written plea agreement and a
       general discussion of the sentencing guidelines with your lawyer, has anyone
       promised you leniency or a particular sentence or probation or any other
       inducement of any kind to get you to plead guilty?

       THE DEFENDANT: No, sir.

       THE COURT: Has anyone attempted in any way to threaten you, threaten a family
       member, threaten anyone close to you to make you plead guilty?

       THE DEFENDANT: No, sir.

       THE COURT: Is anyone forcing you to plead guilty?

       THE DEFENDANT: No, sir.

       THE COURT: Whether you plead guilty is your decision, it's not your lawyer's
       decision. You should do what you want to do, not what you think your lawyer wants
       you to do, not what you think I want you to do, not what you think anyone wants
       you to do, it's what you want to do. Do you want to plead guilty?

       THE DEFENDANT: Yes, sir.




                                            9
Docket Item 181 at 13-14. Again, these sworn responses “carry a strong presumption

of verity.” Blackledge, 431 U.S. at 74. And again, there is no reason to accept what

Freeman asserts now over what he swore to earlier.


III.   MISTAKE IN THE PLEA AGREEMENT

       Finally, Freeman argues that the error in his plea agreement and plea colloquy

regarding the mandatory minimum term of supervised release is a fair and just reason

for him to withdraw the plea. Docket Item 174 at 4, 8.

       The Second Circuit has not determined whether misstating the mandatory

minimum term of supervised release is harmless error. But it has considered similar

issues. For example, in United States v. Renaud, 999 F.2d 622, 623 (2d Cir. 1993), the

defendant’s plea agreement and plea colloquy both stated that the maximum term of

supervised release was one year when it was actually three years. The Second Circuit

suggested that such a mistake might not be harmless:

       We would ordinarily not consider an understatement of the supervised-release
       maximum, combined with the sentencing of the defendant to a supervised-release
       term longer than that of which he was advised, to be an error that is harmless.
       . . . In such circumstances, if the defendant wished to withdraw the plea of guilty
       upon learning of the correct maximum, or at least upon learning that the maximum
       was longer than the court had previously advised him, the district court should give
       him the opportunity to do so.


Renaud, 999 F.2d at 625. But because Renaud did not want to withdraw his plea, the

error was indeed harmless.

       Similarly, during the plea colloquy in United States v. Harrison, 241 F.3d 289 (2d

Cir. 2001), the court and counsel were all under the mistaken impression that the

defendant was subject to a five-year mandatory minimum term of imprisonment. The

Second Circuit held that in combination with other errors, that error was not harmless

                                            10
because “in combination they cast doubt on whether [the defendant’s] guilty plea was

knowing and voluntary.” Harrison, 241 F.3d at 295.

       But neither of those cases answers the precise question before this Court.

Unlike the mistake in Harrison, the error in Freeman’s plea agreement concerned

supervised release, not prison. And unlike the mistake in Renaud, the error here

concerned a misstatement of the mandatory minimum term of supervised release, not

the maximum.

       Moreover, the Second Circuit has found that a mutual mistake about sentencing

in the plea agreement may not be enough reason to permit the defendant to withdraw

the plea. In United States v. Rosen, 409 F.3d 535, 548-49 (2d Cir. 2005), for example,

the court held that a mutual mistake between the defendant and the prosecutor in the

plea agreement regarding the guidelines calculations and adjustments did not provide

enough reason to withdraw the plea. The court relied on the section in the plea

agreement stating that the sentence imposed is in the sole discretion of the court and

that a sentence different than the one stipulated in the plea agreement would not be a

reason to withdraw the plea. Id. Those “express provisions with respect to the

possibility of a mistaken prediction as to sentencing calculations” prevented rescission

“on the ground of mutual mistake when that possibility has come to fruition.” Id.

       So the question is this: if the mistake in the plea agreement had not been made,

would the defendant still have pleaded guilty? Stated another way, the question is

whether the defendant has a reasonable argument that he would have changed his

mind if, at the time of his plea, he had been told what turned out to be the correct

information.



                                            11
         The Seventh Circuit answered that question in United States v. Saenz, 969 F.2d

294 (7th Cir. 1992), a case very similar to the one here. In Saenz, the district court had

advised the defendant in the plea colloquy that “there would be a term of supervised

release of four years to life.” 969 F.2d at 295. But that was a mistake: the law required

a minimum of eight years’ supervised release, not four. Nevertheless, the Seventh

Circuit found that mistake to fall within the harmless error exception to Rule 11 because

the eight-year term of supervised release was within the range of four years to life that

the defendant was told might be imposed. Id. at 298 (“the term of release falls within

the range of the warnings Saenz received.”). The court found that the mistake therefore

did not affect the defendant’s substantial rights.

         So long as the defendant is apprised of the maximum jail term, a failure to address
         the supervised release element of his sentence should not warrant automatic
         reversal. Nevertheless, if the term of supervised release plus the prison term (the
         maximum aggregate term of incarceration) exceeds the maximum prison term of
         which the defendant was advised, then the error is not harmless, and reversal is
         necessary.

Id. at 297. The Seventh Circuit asked whether the defendant would not have pleaded

guilty if the error had not occurred; it held that the error did not matter one way or the

other.

         The actual term of supervised release to which Freeman may be sentenced is

ten years to life, which is within the range about which he was informed at his plea

colloquy: five years to life. In other words, when Freeman pleaded guilty, he was fully

aware that he could be sentenced to ten years of supervised release or more. And

Freeman was told that he could be sentenced up to life in prison as well as supervised

release for life. Docket Item 181 at 16-19; see also id. at 34-35 (defendant

acknowledges that he understands that regardless of Sentencing Guideline calculation,

                                             12
the Court can sentence him “up to the maximum penalties that we discussed earlier”

and that he cannot withdraw his plea based on the sentence the Court imposes.). So

as in Saenz, the error was harmless.

      But there is an even more fundamental reason why the error here was harmless.

When there is an error in the plea agreement and colloquy about the term of supervised

release, the Second Circuit has suggested that the court should look to the combined

“total sentence of imprisonment and supervised release.” United States v. Andrades,

169 F.3d 131, 134 (2d Cir. 1999) (citing United States v. Bachynsky, 934 F.2d 1349,

1360-61 (5th Cir. 1992) (en banc) modified by United States v. Johnson, 1 F.3d 296,

300-01 (5th Cir. 1993)). Here, the total mandatory minimum term of imprisonment plus

supervised release to which Freeman can be sentenced was not affected by the error.

Because of the fortuity of the First Step Act, which lowered the mandatory minimum

term of imprisonment for his offense, Freeman remains subject to at least twenty-five

years of incarceration plus supervised release. The total mandatory minimum period of

imprisonment and supervised release is unchanged.

      In fact, Freeman actually faces a more favorable mandatory minimum sentence

than the one he agreed to in his plea agreement and his plea colloquy. At his plea,

Freeman was told that the Court was required to sentence him to twenty years’

imprisonment and five years’ supervised release. Docket Item 181 at 21. As it turns

out, the Court is required to sentence him to fifteen years’ imprisonment and ten years’

supervised release. Docket Item 161 at 25-26. So Freeman still is subject to twenty-

five years, but he trades five years’ mandatory imprisonment for five years’ mandatory




                                           13
supervised release. And so there is no reasonable argument that Freemen would not

have pleaded guilty if he knew then what he knows now.

         For those reasons, the misstatement of the mandatory minimum term of

supervised release in Freeman’s plea was no more than “a minor and technical violation

of Rule 11 which amounts to harmless error.” Andrades, 169 F.3d at 133 (quoting

Renaud, 999 F.2d at 624). Because Freeman is subject to the same period of

imprisonment plus supervised release about which he was informed at his plea, and

because the balance of that time has actually changed in his favor, the error can hardly

be said to affect his substantial rights. Therefore the error is harmless, and there is no

fair and just reason to allow Freeman to withdraw his guilty plea.1


                                      CONCLUSION


         Freeman has not shown any fair and just reason to withdraw his plea. His

motion is therefore DENIED.

         SO ORDERED.

Dated:         May _16__, 2019
               Buffalo, New York

                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE

         1
        That is especially so considering the length of time after his plea agreement
that Freeman asserted that claim and sought to withdraw his plea. See Doe, 537 F.3d
at 210. Indeed, as the government notes, Freeman requested several extensions of
time—from October 2018 through February 2019—while he decided whether to file his
motion. The government suggests that this delay was tactical. See Docket Item 183 at
7. Regardless, almost ten months elapsed between his plea and its requested
withdrawal, compare Docket Item 81 (filed May 3, 2018) with Docket item 174 (filed
Feb. 18, 2019), and about five months from notice of the error until the request to
withdraw, Docket Item 128 (minute entry from Sept. 10, 2018).

                                            14
